DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10 and 15 have been amended, claims 12-14 and 16-19 have been cancelled, claims 12-10 remain withdrawn and therefore claims 10, 11, 15 and 20 are currently under consideration in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2009/0214808).
Regarding claim 10, Kato et al. teaches a net woven container holding member (10, see figures 1A and 1B, and abstract), the net comprising: a triaxial weave of strands (see para [0030] and figures 1A and 1B), each strand (i.e. 12A, 12B and 12C, see figures 1A and 1B and para [0030]-[0033]) comprising a bundle of carbon fibers (see para [0018] and [0030]) that are aligned without twisting (see figures 1A and 1B, shows as such); among the woven strands, strands of at least one direction are held by two strands in another direction (see figures 1A and 1B, shows as such), and the net is impregnated with a matrix material (see para [0019], [0044], [0046] and [0047]); wherein the matrix material consisting of pyrolytic carbon formed by Chemical Vapor Infiltration (CVI) (see para [0036]).         Regarding claim 11, Kato et al. in figures 1A and 1B shows a net of woven strands (12) in which among the strands (12A, 12B and 12C) of the triaxial weave, one side line of a first axial strand (12C)  contacts a vertex of a first area of a quadrangular area where a second axial strand (12A)  and a third axial strand (12B) overlap with each other, and another side line of the first axial strand contacts a vertex of a second area of a quadrangular area where another second axial strand parallel and adjacent to aforementioned second axial strand overlaps with the third axial strand overlap with each other, and therefore showing all aspects of the claim.       	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Patent No. 8,857,652) in view of Kato et al. (US 2009/0214808).
	Regarding claim 15, Lewis et al. teaches a net (30, see figure 6A and column 4, 
lines 35-45) of woven strands, the net comprising: a biaxial (see figure 6A shows a biaxial woven net) weave of traversal strands and longitudinal strands (32’’ and 32’, see figure 6A and column 4, lines 35-45); each traversal strand (32’’, see figure 6A and column 4, lines 35-45) comprises a bundle of fibers that can be selected from various materials to include polyester, polyethylene nylon, ceramic fiberglass etc.  (see column 4, lines 25-35) that are aligned without twisting (see figures 6A); each longitudinal strand (32’, see figure 6A and column 4, lines 35-45) comprises intertwined strands formed by twisting together two strands, each of the two strands comprising a bundle of fibers that can be selected from various materials to include polyester, polyethylene nylon, ceramic fiberglass etc. (see column 4, lines 25-35); the traversal strands(32’’, see figure 6A) run between the intertwined strands of the longitudinal strands at intersections in the weave of the traversal strands and the longitudinal strands (32’ see figure 6A). 
Lewis et al. fails to teach traversal strands and longitudinal strands, with each strand comprising a bundle of carbon fibers that are impregnated with a matrix material; the matrix material consisting of pyrolytic carbon formed by Chemical Vapor Infiltration (CVI).	Kato et al. teaches a net of woven strands (12, see Kato et al. figures 1A and 1B; and para [0018] and [0030]) in which each strand comprising a bundle of carbon fibers that are impregnated with a matrix material (see Kato et al., para [0019], [0044], [0046] and [0047]); wherein the matrix material consisting of pyrolytic carbon formed by Chemical Vapor Infiltration (CVI) (see Kato et al., para [0036]).           It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the strands of Lewis et al. of a bundle of carbon fibers that are impregnated with a matrix material in view of the teachings of Kato et al., wherein doing so would amount to a mere substitution of one material for another within the same art that would work well in the Lewis et al. support tray, especially since the area of use or application of said tray would dictate the strands material selection.
           Regarding claim 20, Lewis in view of Kato et al. teaches (i.e. as shown in Lewis et al., figure 6A) that each longitudinal strand (32’) has two 360.degree twists of the two intertwined strands between successive traversal strands.

Response to Arguments
7.	Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Kato does not anticipate the pending claims because the independent claims 10 and 15 as amended now includes the limitation “a matrix material consisting of pyrolytic carbon formed by Chemical Vapor Infiltration (CVI)”.
In response, it is noted that these argument by Applicant above is in contradiction with Applicant own admission that paragraph [0036] of Kato states:  A matrix precursor for coating the mesh body 10 may be any, as long as it can form a carbonaceous or graphitic matrix by burning to include matrix formed by Chemical Vapor Infiltration [sic] (CVI) of pyrolytic carbon, SiC or the like. The argument is therefore not persuasive.
    With respect to Applicant’s argument that{P58769 05351481.DOCX}6Application No. 16/907,866 Docket No. P58769 Kato, describes several different options for forming the matrix, including CVI. However, this is the only place where Kato mentions CVI. Throughout the rest of the disclosure, Kato describes the use of a matrix precursor that is subsequently cured and then carbonized. That is, none of the embodiments and working Examples of Kato use CVI to form the matrix. 
In response, it is noted that since Kato recognizes the use CVI as one of the variations for forming the matrix as claimed, it constitutes anticipatory. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733